Citation Nr: 1420110	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Timothy M. White, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to October 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in White River Junction, Vermont (RO).  


FINDINGS OF FACT

1.  The Veteran's service treatment records show instances of treatment for low back pain.

2.  The evidence of record demonstrates that the Veteran's current diagnosis of a low back disorder is not related to his active duty service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's March 2007 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Pursuant to the above-captioned claim, the Veteran underwent VA examinations in January and November 2008.  The January 2008 VA examiner diagnosed degenerative joint disease, but no etiological opinion was rendered.  The November 2008 VA examiner's etiological opinion was based on an inaccurate factual premise.  During the examination, the Veteran indicated that his low back disorder began sometime in 1987.  Indeed, the Veteran asserted that the incident giving rise to his current low back disorder occurred within approximately two weeks of his service discharge.  The November 2008 VA examiner apparently transposed the last two digits of the year of that incident, marking sometime in 1978, instead of 1987.  The examiner based the opinion, in whole or in part, on the erroneous conclusion that there were many years between the "1978 injury" and first treatment.  As such, the Board found that VA examinations conducted in January and November 2008 were inadequate for purposes of determining service connection.  

The Veteran was afforded an additional VA examination in April 2012.  The examiner confirmed the current diagnosis of degeneration of the lumbar spine and opined that this disorder was "less likely than not" incurred in or caused by the claimed in-service injury.  Specifically, the examiner noted that the Veteran failed a urine drug screen in July 1987 and stated, "It is only after the positive urine drug screen with the requirement to attend rehab that there were complaints of ...low back pain.  ...Complaints of low back pain without specific injury noted appear to have been initially entered in Primary care notes in August 1987."  While the VA examiner's report was largely accurate, this statement was factually inaccurate.  

Following the Board's July 2013 remand, VA provided the Veteran with a September 2013 examination in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Pursuant to the Board's July 2013 remand, this medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  Ultimately, the examiner provided an opinion addressing the etiological questions presented by the Veteran's claim and rationales for the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the Board finds that there has been substantial compliance with its July 2013 remand as the RO provided the Veteran with an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

In March 2007, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a low back disorder, which was denied in an August 2007 rating decision.  Pursuant to his March 2007 claim, the Veteran was afforded a VA examination in January and November 2008.  Thereafter, the Veteran perfected an appeal.  In April 2010, the Board remanded this claim for further development.  Specifically, the Veteran testified at a January 2010 Board hearing that potentially relevant treatment records existed, but had not been associated with his claims file.  As such, the Board remanded this claim in order to request that the Veteran submit or identify such records.  In March 2012, the Board remanded this claim for further development.  In July 2013, the Board reopened and remanded the Veteran's claim in order to obtain a VA examination.

The Veteran contends that his back disorder was incurred in or due to his active duty service.  Specifically, he contends that he began experiencing back pain while standing on guard duty for long periods of time.  He also contends that he injured his back when he fell while carrying a foot locker when he was stationed at Clark Air Force Base in the Philippines.  He also said he fell on his back while walking on ice or grease in an area of cold storage.  The Veteran asserts that he has experienced back pain since these incidents.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In December 1976, the Veteran underwent an enlistment examination.  He did not complain of or receive treatment for a low back disorder or symptoms thereof.  His back was deemed normal pursuant to a clinical examination.  In a contemporaneous report of medical history, the Veteran denied then experiencing or ever experiencing recurrent back pain.  The Veteran underwent a periodic examination in September 1985.  During the examination, he did not complain of or receive treatment for a low back disorder or symptoms thereof.  His spine and musculoskeletal systems were deemed normal pursuant to a clinical examination.

On July 15, 1987, the Veteran underwent a service separation examination.  There was no indication that the Veteran complained of or was treated for a low back disorder or symptoms thereof.  Indeed, his spine and musculoskeletal system were deemed normal pursuant to a clinical examination.  With that said, however, the Veteran indicated on a contemporaneous report of medical history that he was then experiencing or had previously experienced recurrent back pain.  In the physician's summary section of this report, a medical professional reported that the Veteran had experienced low back pain since 1979 "due to standing guard duty," for which he was given Tylenol.  However, the clinical examination revealed no remarkable physical findings.  The assessment was "normal examination."

According to an August 24, 1987 treatment report, the Veteran complained of lower back pain.  The Veteran stated that he did a lot of lifting at work.  After a physical examination, the assessment was mechanical low back pain.  An August 24, 1987 Physical Profile Serial Report demonstrated that the Veteran was restricted from various movements and activities due to mechanical low back pain.

On September 10, 1987, the Veteran appeared for a follow-up appointment regarding his back pain.  A physical examination revealed paravertebral muscle tenderness.  The assessment was "back pain [versus] muscular spasm."

On September 11, 1987, the Veteran complained of back pain that was worse following physical therapy.  A physical examination demonstrated tenderness in his lumbar paravertebral muscles.  The assessment was low back pain, and he was referred for an orthopedic consultation.  That same day, the Veteran was seen for an orthopedic consultation.  He stated that he had experienced low back pain, without radiation, for approximately one month.  He noted that his duties included lifting. The Veteran underwent a radiological examination of his lower back, which demonstrated "minimal" scoliosis, well-preserved disc heights and vertebrae, and no evidence of spondylolysis or spondylolisthesis.  There was a focus of sclerosis in the left sacroiliac joint; a radiological examination of that area was recommended for further evaluation.  Subsequent to a physical examination, the impression was paravertebral muscle strain.

A September 16, 1987 treatment report demonstrated that the Veteran had been treated "several times" for back pain, and that he was referred for an orthopedic consultation.  The Veteran returned on this occasion for "the same problem."  The Veteran was advised to be followed by his orthopedic specialist.

On September 28, 1987, the Veteran complained of low back pain with a history of two years.  He reported that he was undergoing physical therapy, and that he was experiencing "continuous pain" for approximately three months.  He described the pain as being located in the middle of his back down to his tailbone.  This pain increased consequent to lifting, bending, and stomping.  After a physical examination, the assessment was back strain.

At a September 29, 1987 follow-up appointment, the Veteran complained of "severe" back pain.  He was referred for another orthopedic consultation that same day.  During the consultation, the Veteran again complained of "severe" low back pains.  After a physical examination, the impression was acute muscle strain, with an unknown etiology.

A September 29, 1987 Physical Profile Serial Report demonstrated that the Veteran was restricted from various movements and activities due to low back pain.

The Veteran's post-service treatment records demonstrate a current diagnosis of a low back disorder.  The Veteran has received ongoing VA and private treatment since 2007 for his chronic back pain.  

In September 2007, the Veteran's private chiropractor submitted a statement purported to have been made following a review of the Veteran's claims file and based upon such review coupled with a physical examination and case history as provided by the Veteran.  The chiropractor reported the Veteran's history as including a fall in service while carrying a footlocker.  The Veteran reported that he continued to have back pain, which was reported to have "gradually gotten worse ever since" the in-service fall.  The notations of back pain in the service treatment records in 1987 were noted, as well as the Veteran's contention that his back pain had never resolved.  The chiropractor opined that "it is more likely than not that [the Veteran's] mid and low back pain has been caused by his service related injury."  The same chiropractor submitted a second report in April 2008, which noted a January 2007 magnetic resonance imaging scan (MRI) showing a diffuse disk bulge and facet disease at L3/L4 and L4/L5, with mild to moderate left foraminal narrowing.  The chiropractor concluded that the diagnosis was low back pain from degenerative joint disease and again suggested that the disorder was "caused from his military service related accident that was documented in 1987."   

In January 2008, the Veteran underwent a VA examination of his lumbar spine.  The Veteran reported that his post-service employment included work as a truck driver and he stopped working in September 2006 due to a car accident.  Diagnostic testing revealed an impression of degenerative joint disease.  
In November 2008, the Veteran underwent a VA examination of his lumbar spine.  The Veteran reported that while serving in the Air Force, he fell on his back into a foot locker with 150 pounds on top of him.  He indicated that he was treated at that time and kept overnight.  He reported that he has had pain since that incident.  The examiner noted that diagnostic testing revealed multilevel arthritic changes of the lumbar spine. 

In January 2010, the Veteran testified at a Board hearing as to the onset, experiences, and symptoms associated with his back disorder.  The Veteran testified that he initially sustained injury to his back when serving within the military security department, which required him to stand for long periods of time wearing heavy equipment, such as a gas mask, pouches, ammo, and a flak vest that weighed about 15 to 20 pounds.  He indicated that he wore this equipment for approximately nine to ten hours.  Further, he reported that he worked Monday through Friday, and sometimes on Saturdays.  Additionally, the Veteran indicated that he injured his back while working in the supply inventory department.  He reported that on one occasion, he was carrying supplies into a storage facility and fell as a result of condensation on the floor.  On another occasion, he fell carrying a footlocker.  He testified that he went to sick call as a result of his injury and he was placed on light duty for three months, until he was discharged.  Finally, the Veteran testified that he had experienced back pain and a limited range of motion since service, particularly when attempting physical activities.    

In a February 2010 VA treatment report, the Veteran reported that he experienced back pain since service and did not have any radicular symptoms into his legs, but did experience radiation of pain up his back.  He reported that his treatment included the administration of medication, such as Lortab, Naproxen, and Flexeril, as well as therapy.  

The Veteran has received ongoing treatment for chronic back pain by Dr. R.D. at the Orthopedic Center.  Dr. R.D. diagnosed low back pain secondary to broad-based disk bulge, L4-L5 and L5-S1, and foraminal narrowing at L5-S1.  In August 2011, Dr. R.D. noted that the Veteran reported a longstanding history of paraspinal pain, which began as a result of an injury during his time in the Air Force.  An April 2012 treatment report noted that the Veteran reported an increasing severity in pain.  Pain management and treatment included the administration of medication, such as codeine, Norco, and Percocet, as well as Toradol injections.  

In April 2012, the Veteran underwent a VA examination of his lumbar spine.  The Veteran reported that he began having low back pain during active duty service in 1977.  He indicated that while working for the security department, he was required to stand for prolonged periods of time in boots, while wearing a lot of heavy gear.  The Veteran stated that when he was assigned to another duty assignment, which allowed him to perform his duties while sitting at a desk, he did not have the constant problems he once experienced with his back.  He asserted that when he was transferred to Korea, he ran the bases' disaster preparedness program.  He indicated that while performing inventory work, which involved taking foot lockers on a truck, he fell on concrete and "snapped his back and neck."  He reported that the treating provider diagnosed paravertebral muscle strain and administered Tylenol.  Finally, the Veteran reported that post-service employment included jobs which required him to constantly lift objects.  The examiner confirmed the current diagnosis as degeneration of the lumbar spine, as confirmed by x-ray in January 2008 and MRI in October 2008.  

In September 2013, a VA examination of the Veteran's lumbar spine was conducted.  The VA examiner noted that a physical examination was performed, and the Veteran's claims folder, as well as medical literature had been reviewed.  The report included an extensive history of the Veteran's back disorder, both from the Veteran directly and from his treatment records, including those specifically mentioned in the Board's July 2013 remand.  The examiner opined that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner concluded that a low back disorder, to include degenerative disc disease and degenerative arthritis, was "less than likely permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge."  Further, the examiner opined that the "natural progression of the claimed low back disorder was not altered or worsened by any event and/or condition that occurred and/or expressed during active service."

The examiner noted that the rationale for this conclusion was supported by evidence from the service treatment records, which included the statements by the examiner at the service separation examination in July 1987, who stated that the Veteran's complaint of recurrent back pain was "low back pain since 1979" due to standing guard duty, no complaints, with no sequelae.  The VA examiner noted that the service separation examiner was "obviously inconsistent in stating that there was no complaint if the Veteran had stated he had recurrent back pain and that there was a normal separation exam."  The examiner concluded that this inconsistency provided "little trust" in the separation evaluation, or in the basis of the Veteran's later claims and statements about a foot locker incident as the cause of his low back pain.  The examiner further noted that subsequent service treatment documentation of low back pain, orthopedic evaluations, or internal medicine evaluations did not relate any low back pain while standing guard duty or foot locker incident as either etiology for a low back injury.  The examiner further stated that there were no records of back pain while in service until 1987.  Additionally, the examiner indicated that there were multiple entries of evaluation and treatment for paravertebral muscle spasms unrelated to any injury or specific event while in service.  The examiner also stated the following:

In the event that the Veteran did have back pain while standing at guard duty, it at least as likely as not would have been related to normal expectation of muscle fatigue with no actual permanent injury to the muscles.  With habitual standing required in service, the muscle fatigue would have been resolved with rest, without permanent back injury, which explains to this examiner why there could have been a lack of entries in service about any treatment for back pain.  This if present would not be considered a back injury as the symptoms with rest and relief resolved.  In 1987, when there were evaluations for back pain documented by orthopedics, clinical findings were not associated with a degenerative/herniated disc at any time, as were years later as noted by the Veteran's private chiropractor in 2007.  

The examiner explained that orthopedic surgeons in 1987 would have addressed a symptomatic disc disease clinically with appropriate measures, but the pathology was acute muscle spasm unrelated to any documented injury.  The examiner concluded that it was highly unlikely that paravertebral muscle spasms would have continued on a permanent basis and allowed the Veteran to continue post service in such jobs as he held at a delivery company for years.  Further, the examiner concluded that the paravertebral muscle spasms were "less than likely" an etiology for the vertebral spinal pathology noted on more recent examinations, as well as less than likely an initial manifestation of any degenerative disc disease or degenerative arthritis.  

In February 2014, Dr. R.H. submitted a statement addressing the etiological relationship between the Veteran's lumbar spine disorder and his active duty service.  Dr. R.H. stated that the Veteran sustained injuries to his low back and lumbar spine during his service.  Dr. R.H. indicated that the injuries to his back in the military did occur from the fall the Veteran sustained during his military services.  Additionally, Dr. R.H. noted that the Veteran sustained an injury when he was carrying a very heavy foot locker/trunk while serving in the military.  Further, Dr. R.H. stated that "...the veteran's July 1987 examination in preparation for his separation from the service reported his spine to be normal; however, the specificities of that determination relative to x-ray examination findings or MRI findings were not outlined in detail."  Dr. R.H. also stated that the medical records also continued to document the ongoing, nonresolving nature of the Veteran's lumbosacral back pain symptomatology being documented as present during his service.  Dr. R.H. indicated that post-military service vocational activities aggravated his original service-connected injuries to his lumbar spine, but the Veteran's military service records were "...well-documented with dates of onset of his service-connected low back injury going back to 1979."  Dr. R.H. opined that it was "...significantly more probable than not that this veteran's current ongoing lumbosacral back pain and loss of functionality to the lumbar spine is a direct result of a service-connected injury that he sustained to the lumbar spine that occurred during his service" and the Veteran's injuries were chronic and permanent as a result of the original service-connected injuries.    

Based on a longitudinal review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against a finding of service connection for a low back disorder.  The Board recognizes that the medical evidence shows a current diagnosis of degenerative disease of the lumbar spine.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, the preponderance of the evidence does not show that this disorder is related to the Veteran's military service, to include his in-service back injury and symptomatology.  Here, the Board highlights that although the Veteran reported at service separation of having recurrent back pain since 1979, his spine and musculoskeletal system were deemed normal pursuant to a clinical examination.  
    
Further, in September 2013, a VA examiner reviewed the evidence of record, considered the Veteran's assertions, and offered an opinion supported by a detailed rationale.  The examiner opined that it was "less likely than not" that the Veteran's low back disorder was related to the Veteran's active duty service.  The examiner concluded that in the event that the Veteran did have back pain while standing at guard duty, "it at least as likely as not would have been related to normal expectation of muscle fatigue with no actual permanent injury to the muscles." 

The Veteran maintains that his low back disorder is related to his active duty service, to include his report of in-service injuries.  Although his service treatment records show that he was treated for and complained of back pain, the Board finds that the determination as to the origin of his current low back disorder, such as degenerative disease of the lumbar spine, is more suited to the realm of medical, rather than lay expertise.  The precise determination of an etiology is too complex for a layperson to proffer a competent opinion.  Medical causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained physician.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions on medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

Moreover, although the Veteran's statements as to when he first experienced back pain are competent evidence, his statements in this regard are inconsistent.  At his service separation examination in July 1987, he indicated that he had back pain since standing on guard duty in 1979.  However, in a periodic evaluation in 1985, the Veteran denied experiencing or having experienced any recurrent back pain.  The physical examination of the back at that time was negative.  Moreover, in September 1987, he stated that he had a history of low back pain for two years.  In September 2007, a private chiropractic reported that the Veteran reported back pain since a fall in 1987.  At a VA examination in April 2012, the Veteran indicated that his back pain began in 1977, while working in the military security department.  However, the Veteran indicated that when he was assigned to another duty assignment, which allowed him to sit at a desk, he did not have the problems with his back.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Subsequent to service and prior to 2007, there are no medical records showing complaints or findings of a back disorder.  The Veteran's post service employment included jobs that required him to constantly lift objects.  The evidence of record shows that the Veteran stopped working in 2006 due to a car accident.

With regard to statements submitted from the Veteran's private chiropractor, Dr. R.D., and Dr. R.H., addressing the etiological relationship between the Veteran's current degenerative disease of the lumbar spine and his active duty service, the Board finds that these statements are entitled to little probative weight.  Although the Veteran discussed with the private chiropractor, Dr. R.D., and Dr. R.H., events and symptoms he claimed occurred during his military service, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Further, the Veteran's private chiropractor and Dr. R.D. stated that the Veteran's low back disorder persisted from the time of his active duty service, but did not provide an adequate basis for this statement.  Articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Finally, Dr. R.H. indicated that the Veteran's military service records were "...well-documented with dates of onset of his service-connected low back injury going back to 1979."  However, a review of the evidence of record shows that there are no records or documentation of back pain while in service until the 1987 period prior to discharge.  Based on the above, the Board finds that the Veteran's private chiropractor's September 2007 and April 2008 statements, Dr. R.D.'s statements in an August 2011 treatment report, and Dr. R.H.'s February 2014 statement lack probative value.     
  
The September 2013 examiner opined that the Veteran's low back disorder was not shown to be related to his active duty service.  The Board finds the September 2013 examiner's opinion highly probative in this matter as it offered a clear conclusion and supporting data, as well as a reasoned medical explanation.  The examiner interviewed the Veteran, reviewed the Veteran's claims file, and conducted an examination of the Veteran prior to offering an opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As the issue of whether the Veteran's low back disorder is related to his military service falls within the realm of medical expertise, the Board finds the VA examiner's opinion more probative than the Veteran's contentions as to whether his low back disorder is related to his military service.  Accordingly, the examiner's opinion is found to carry significant probative weight.  See Prejean v. West, 13 Vet. Ap. 444, 448-49 (2000).    

Evidence showing a continuity of symptomatology is contemplated by VA regulations as supporting a claim for service connection for a condition only in a situation where a condition was noted in service but was not determined to be chronic or where there is a question about its chronicity.  38 C.F.R. § 3.303(b).  While the Veteran's service treatment records show instances of treatment for low back pain, findings of arthritis were not noted in the Veteran's service treatment records or during the one-year presumptive period following discharge from service.  Thus, statements as to the continuity of symptoms related to arthritis after service cannot serve to establish service connection.  

The preponderance of the competent and probative evidence does not show that the Veteran's low back disorder is related to his active duty service.  As such, the benefit-of-the-doubt rule does not apply, and service connection for a low back disorder is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


